Title: To Thomas Jefferson from Jacob Ray, 10 February 1808
From: Ray, Jacob
To: Jefferson, Thomas


                        
                            Washington City: 10th February 1808.
                        
                        The Humble Petition of Jacob Ray a languishing prisoner in the Jail of Washington County in the District of Columbia Most Respectfully Represents—
                  That he has been confined in said Jail in a close cell for more than three years & a half last past 
                  That on the 3rd day of October 1804 he was sentenced to be “imprisoned and confined to hard labor for seven years.”
                  That he has a wife and five infant children, in great & increasing distress—
                  That he was convicted of uttering counterfeit Bank notes on the Bank of the United States, an offence for which he has dearly paid, by long and painful imprisonment; and for which he is sincerely contrite & penitent.—
                  He prays your gracious interposition to remit the residue of his imprisonment under the sentenced passed—
                  And he will ever pray—Your Petitioner—
                        
                            Jacob Ray.
                        
                    